Citation Nr: 0503781	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  98-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had more than nine years of active military 
service which ended in March 1974 and included combat service 
in Vietnam.
  
This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision which denied claims for 
service connection for a psychiatric disability to include 
PTSD and for memory loss.  The veteran filed a notice of 
disagreement in January 1998, the RO issued a statement of 
the case in June 1998, and the veteran perfected his appeal 
in July 1998.

The Board denied the veteran's claims in February 2004.  In 
December 2004, the United States Court of Appeals for 
Veterans Claims dismissed the claims for service connection 
for PTSD and for memory loss.  It also vacated the denial of 
service connection for a psychiatric disability other than 
PTSD and remanded this issue to the Board for readjudication.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has a psychiatric disability other than 
PTSD which is related to service.


CONCLUSION OF LAW

Service connection for a psychiatric disability other than 
PTSD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to assist and notify

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in February 2001, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a September 2001 supplemental statement of the case, the 
RO continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent 
other development letters, a rating decision, a statement of 
the case, several supplemental statements of the case, and a 
Board decision.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  
Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed service, VA, and private medical records, as well as 
written statements from the veteran.  VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  
§ 3.159(c)(1-3).  

In a January 2005 letter, the veteran's representative has 
argued that this case should be remanded for a VA examination 
to ascertain the veteran's current mental state and to obtain 
an opinion as to its etiology.  The Board disagrees.  VA 
examinations have already been conducted during this appeal 
(in November 1997, September 1999, and February 2003), and 
the reports of these examinations have been obtained and 
reviewed.  Neither the veteran nor his representative have 
asserted that there is a marked change in the veteran's 
psychiatric status or that they have obtained a new medical 
opinion concerning the etiology of any psychiatric 
disability, so as to arguably merit a new VA examination.  A 
remand for such an examination (simply to supplement an 
already adequate record) would only delay final adjudication 
of the veteran's appeal.  Therefore, a new examination is not 
warranted.  38 C.F.R. § 3.159(c)(4)(iii).   

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  
 
II.  Claim for service connection

Service connection may be granted if a psychiatric disorder 
was incurred or aggravated during a veteran's active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
veteran served for ninety (90) days or more after December 
31, 1946, and he/she develops a psychosis to at least a 
compensable degree within one year from date of separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 and 
3.309.  If a condition noted during service is not shown to 
be chronic, continuity of symptoms sufficient to establish 
the chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There is some question as to whether the veteran has a 
current psychiatric disability.  On one hand, following a 
November 1997 examination, a VA physician concluded that the 
veteran had not met the criteria for an Axis I diagnosis, 
"except maybe" anxiety disorder not otherwise specified 
(NOS).  This diagnosis (anxiety disorder, NOS) was also made 
following a September 1999 VA examination.  After seeking 
treatment for psychiatric symptoms in February 1998, the 
veteran was diagnosed as having depression, NOS.  In November 
2002, he sought outpatient treatment for (in pertinent part) 
diagnosed dysthymic disorder and anxiety disorder, NOS.  On 
the other hand, following a July 1999 outpatient visit, it 
was noted that he presently had no Axis I diagnosis.  This 
conclusion was echoed by a VA physician following a February 
2003 examination.  

Regardless of whether the veteran actually has a diagnosed 
psychiatric disability, his claim for service connection 
still fails because the preponderance of the evidence weighs 
against a finding that any such disability is etiologically 
related to service.  It is true that following a September 
1999 VA examination, a VA physician concluded that the 
veteran had "anxiety-related symptoms related to Vietnam."  
However, the physician provided no explanation or rationale 
for this etiology opinion.  

Moreover, the opinion's potency is significantly diminished 
because the physician noted in his report that he had no 
medical records to review.  Had the claims file been reviewed 
by this physician, he would have noticed that there is no 
evidence that the veteran complained of or sought treatment 
for psychiatric symptoms in service.  No psychiatric 
conditions were found at either his January 1964 enlistment 
examination or November 1973 separation examination.  
Moreover, the veteran did not seek outpatient treatment for 
psychiatric symptoms until February 1998, over 23 years after 
separation.  

No other medical record in the claims file (including a 
February 2003 examination report by a VA physician who 
confirmed that he had reviewed the claim file) contains an 
opinion relating any current psychiatric condition to the 
veteran's period of active duty.  While the VA physician in 
February 2003 noted that the veteran had exhibited social 
avoidance, this was deemed "more due to personality factors 
than it is related to any experience [the veteran] had during 
service time."  

While the veteran may sincerely believe that he currently has 
a psychiatric disability which is related to service, as a 
layperson without medical expertise he is not qualified to 
address questions requiring medical training for resolution 
(such as a diagnosis or medical opinion as to etiology).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the claim for service connection for a psychiatric 
disability other than PTSD must be denied.  The doctrine of 
reasonable doubt does not apply because the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

ORDER

Service connection for a psychiatric disability other than 
PTSD is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


